        Case 4:17-cv-01869 Document 25 Filed on 01/31/20 in TXSD Page 1 of 4
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                 January 31, 2020
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

CONNIE HARRISON,                              §
                                              §
          Plaintiff,                          §
VS.                                           §   CIVIL ACTION NO. 4:17-CV-1869
                                              §
ALICIA FRANKLIN, et al,                       §
                                              §
          Defendants.                         §

                                          ORDER
         This case is before the Court on Plaintiff Connie Harrison’s Motion to Reconsider

Dismissal, Relief from Judgment, and For New Trial. Dkt. 20. Harrison argues that the

Court improperly dismissed her Complaint sua sponte for Harrison’s failure to serve the

defendants under Federal Rule of Civil Procedure 4(m). After reviewing the motion, the

response, and the applicable law, the Court GRANTS the motion in part.

   I.       BACKGROUND

         Harrison filed this action on June 19, 2017. She alleges claims under 42 U.S. Code

Section 1983 for violations of the Fourth, Fifth, and Fourteenth Amendments of the

United States Constitution, violations of her Texas constitutional rights, false

imprisonment, unlawful seizure, abuse of process, malicious prosecution, slander, libel,

defamation, and retaliation, based on events that occurred as recently as June 19, 2015.

         Harrison filed three unopposed motions for extension of time to serve the

defendants, all citing the same reasons. The Court granted each one. She filed her first

motion on the original deadline to serve defendants, September 18, 2017. Harrison stated

that she was working on an amended complaint, and both Harrison and her counsel were




1/4
      Case 4:17-cv-01869 Document 25 Filed on 01/31/20 in TXSD Page 2 of 4




affected by Hurricane Harvey. Dkt. 4. The Court granted the extension to November 18,

2017. Dkt. 5.

         Second, on November 28, 2017, Harrison sought an extension to January 2 (Dkt.

7), which the Court granted. Dkt. 8. Third, on January 1, 2018, Harrison sought an

extension to February 2, 2018, which the Court granted. Dkts. 10, 12. The Court did not

state in any order extending the deadline that failure to serve defendants by that deadline

would result in dismissal.

         Harrison filed her first amended complaint on January 2, 2018. Dkt. 11.

         On February 17, Harrison filed certificates of service as to Judge Robert Newey,

Judge Charley Prine, Patricia Wicoff, the law firm of Schlanger, Silver, Barg & Paine,

LLP, Amy Rayann Harris, Clifford Layne Harrison, and Heather Fitzsimmons, all of

which declared that summons were served on their respective recipients by February 14,

2018. Dkt. 17.

         On February 21, on its own motion, the Court dismissed this action without

prejudice for lack of service. Dkt. 18.

         On February 26, Harrison filed proof of service on the Law Office of Heather M.

Hughes, effective February 1, 2018, and on Heather M. Hughes, on February 12, 2018.
         On March 21, 2018, Harrison filed this motion for reconsideration. Dkt. 20.

   II.      LEGAL STANDARD

         Harrison moves for relief under Rules 59(e) and 60(b) of the Federal Rules of
Civil Procedure. The Court considers the motion under Rule 59(e). See, e.g., Washington

ex rel. J.W. v. Katy Indep. Sch. Dist., Civ. Action No. H-18-1848, 2019 WL 4194118, at

*2 (S.D. Tex. Sept. 4, 2019) (Rosenthal, J.) (collecting authorities). A Rule 59(e) Motion

to Alter or Amend a Judgment “calls into question the correctness of a judgment” and



2/4
      Case 4:17-cv-01869 Document 25 Filed on 01/31/20 in TXSD Page 3 of 4




“serve[s] the narrow purpose of allowing a party to correct manifest errors of law or fact

or to present newly discovered evidence.” In re Deepwater Horizon, 785 F.3d 986, 991

(5th Cir. 2015).

       Under Rule 4(m), “[i]f a defendant is not served within 90 days after the complaint

is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss the

action without prejudice against that defendant or order that service be made within a

specified time.” Fed. R. Civ. P. 4(m). Whether to dismiss the action without prejudice or

grant an extension is ordinarily within the district court’s discretion. Thompson v. Brown,

91 F.3d 20, 21 (5th Cir. 1996).

   III.   ANALYSIS

       Harrison argues that the Court’s February 21, 2018 order dismissing her case

warrants reconsideration “to correct a clear error or prevent manifest injustice” because

(1) the Court’s dismissal stated that “[a]s of the date of signing, Harrison has not filed

proof of service,” despite the fact that Harrison had filed proof of service four days

earlier, and (2) the Court erred by dismissing her action on its own motion without giving

notice of the dismissal. Dkt. 20 at 2, 4. The defendants argue that Harrison still has not

properly served Judge York or Judge Prine and has not shown good cause to warrant any
extensions, justifying the Court’s dismissal. Harrison concedes that she has not properly

served Judge York or Judge Prine. Dkt. 22 at 1.

       Harrison filed three requests for extension of time to serve defendants after
Hurricane Harvey. No defendant opposed any request or objected to the Court’s orders

granting all extensions. In its orders, the Court did not put Harrison on notice that a given

extension would be the last one, or that failure to meet the extended deadline would result

in dismissal. Most importantly, the Court’s stated reason for dismissing the action was



3/4
      Case 4:17-cv-01869 Document 25 Filed on 01/31/20 in TXSD Page 4 of 4




incorrect. The order stated that Harrison had not filed certificates of service, when in fact,

by the time the Court dismissed Harrison’s complaint, Harrison had indeed filed

certificates of service on most defendants. Accordingly, this Court finds that altering or

amending its judgment is necessary.

         The Court alters its order to dismiss the action as against only those defendants

whom Harrison had served by February 21, 2018. The Court does not reinstate the action

as against defendants Judge York or Judge Prine, who Harrison concedes have not been

served. The Court finds that to the extent the February 21, 2018 order dismissed Judge

York and Judge Prine, reconsidering the order is not needed to correct a manifest error of

law or fact. Harrison concedes that they had not been properly served by February 21,

2018. Moreover, as judges, Judge York and Judge Prine have absolute immunity from

suit for damages. Mireles v. Waco, 502 U.S. 9, 9–10 (1991).

   IV.      CONCLUSION

         The Court GRANTS IN PART Harrison’s Motion to Reconsider Dismissal,

Relief from Judgment, and for New Trial. Dkt. 20. This case is REINSTATED.

         SIGNED this day 31st day of January, 2020.

                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




4/4
